AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                  for thH_                            EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                       Feb 03, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
              DOUGLAS DEAN SCYPHERS,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00409-SMJ
                                                                     )
                 STATE OF WASHINGTON,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: That the petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the
u
              United States District Courts. All pending motions are DENIED AS MOOT.
              The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith
              and there is no basis upon which to issue a certificate of appealability is therefore DENIED.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Salvador Mendoza Jr.                                         .




Date: 2/3/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
